Title: To Thomas Jefferson from Littleton W. Tazewell, 7 March 1807
From: Tazewell, Littleton W.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk. March 7. 1807.
                        
                        Yours of the 27th. Ulto. was duly received. In consequence of the assurance you gave me in the last letter
                            but one I had the honor to receive from you, I immediately remitted Mr. Welch a sum of money, (which I knew he wanted)
                                calculating for my reimbursement on the receipts of “the whole
                            or far the greatest part of your debt”, at the period stated in that letter. Not having occasion myself for money at that
                            time, I forbore to say any thing to you upon this subject, being convinced that I should hear from you so soon as you were
                            prepared to make the contemplated settlement—But my situation is now somewhat different, I have a very large payment to
                            make in Richmond by the 15th. of next month, and in order to enable myself to meet it, I must have the command of all my
                            funds at that time. This emergency occasion’d my former letter to you upon this subject, and compels me now to solicit,
                            that you will be so good as to place the sum of One Thousand dollars at least under my control in Richmond by the 15th. of
                            April next—This sum being but a small part of the debt due from you, will I hope be certainly appropriated as I have
                            wished, because I have calculated upon it certainly in my arrangements, and disappointment would place me under much
                            embarrasment—The residue of the debt can be adjusted at a future day when you are at Monticello and have had more time to
                            look into your affairs.
                        I regret that any thing should constrain me to be this urgent, but I hope you will see the situation in which
                            I stand, and will therefore pardon my importunity. 
                  I am with great respect your mo: obdt. servt.
                        
                            Littn: W Tazewell
                            
                        
                    